Fill in this information to identify the case:

Debtor 4 MeQuillen Place Company, LLC

 

1.

Debtor 2
(Spouse, if fiting}

 

United States Bankruptcy Court for the: Northern District

19-00507

Case number

Official Form 410

Proof of Claim

04/18

Read the instructions before filling out this form. This form is for making a clalm for payment in a bankruptcy case. Do not use this form to

make a request for payment of an administrative expense. Make such a request according te 11 U.S.C, § 503.

Filers must leave out or redact information that is entitled to privacy on this form or on any attached documents. Attach redacted copies of any
documents that support the claim, such as promissory notes, purchase orders, invoices, itemized statements of running accounts, contracts, judgments,
mortgages, and security agreements. Do not send original documents; they may be destroyed after scanning. If the documents are not available,

explain in an attachment.

A person whe files a fraudulent claim could be fined up to $500,000, imprisoned for up to 5 years, or both. 18 U.S.C. §§ 152, 157, and 3571,
Fill in ail the information about the claim as of the date the case was filed. That date Is on the notice of ban kruptcy (Form 309) that you received.

identify the Claim

 

cede? Elwood, O'Donohoe, Braun & White, LLP
— Name of the current creditor (the person er entity to be paid for this claim) ~

Judith O'Donohoe

 

Other names the craditor used with the debtor

 

2. Has this claim been KENo

5,

 

 

 

 

 

 

 

a GJ Yes. From whom? a

Where should notices Where should notices to the creditor be sent? Where should payments to the creditor be sent? (if

and payments to the different)

ditor b it?

creqmrne sen Elwood, O'Donohoe, Braun & White, LLP

Federal Rule of Name 7: . = ~~ Narne —

Bankruptcy Procedure

(FREP) 200219) 116 N. Main St., PO Box 307 |
Number Street Number Street
Charles City IA 50616-0307
City State ZIP Coda City Stata ZIP Code
Contact phone 641-228-8054 Contact phone

Contactemal Charlescity@elwoodlawfirm. compact emai

Uniform claim identifier for electronic payments in chapter 13 (if you use one):

Does this claim amend Eno

 

one already filed? (1 Yes. Claim number on court claims registry (If known) Filed on

 

Do you know /[f anyone Eno

olse has filed a proof ;
SteMainaat tie cia? Q] Yes. Who made the earlier filing?

Official Form 410 Proof of Claim

Case 6:20-cv-02041-CJW-KEM Document 12-24 Filed 07/07/20

MM DD OT YYYY

page 1

Page 1 of 36
Give Information About the Claim as of the Date the Case Was Filed

6. Do you have any number BENo
you use to identify the = (]) Yes. Last 4 digits of the debtor's account or any number you use to identify the debtor:

| debtor?

$ 8,430.51 , Does this amount include interest or other charges?

o

O) Yes. Attach statement itemizing Interest, fees, expenses, or other
charges required by Bankruptcy Rule 3001{c)(2)(A).

7. How much is the claim?

&. What is the basis of the
claim? Attach redacted copies of any documents supporting the claim required by Bankruptcy Rule 3001 (c).

Limit disclosing information that is entitled to privacy, such as health care information.

Examples: Goods sold, money loaned, lease, services performed, personal injury or wrongful death, or credit card.

Legal services performed

9. [s all or part of the clalm & No
secured? Q) Yes. The claim is secured by a lien on property.
Nature of property:
C) Real estate. If the claim is secured by the debtor's principal residence, fila a Mortgage Proof of Claim
Attachment (Official Form 410-A) with this Proof of Claim.

QO) Motor vehicle
() other. Describe:

 

Basls for perfection:
Attach redacted copies af documents, if any, that show evidence of perfection of a security interest (for
example, a mortgage, tien, certificate of title, financing statement, or other document that shows the lien has

been filed or recorded.)

 

Value of property: $
Amount of the claim thatis secured: $

Amount of the claim that ls unsecured: $ (The sum of the secured and unsecured
amounts should match the ammount in line 7.)

Amount necessary to cure any default as of the date ofthe petition:  $

Annual Interest Rate (when case was filed) %

CJ Fixed
OQ) variable

10. 1s this claim basedona No
lease?
Cl Yes. Amount necessary to cure any default as of the date of the petition. $_

 

11. Is this claim subject to a FRno
right of setott?
CJ Yes. Identify the property:

 

 

Official Form 410 Proof of Claim page 2

Case 6:20-cv-02041-CJW-KEM Document 12-24 Filed 07/07/20 Page 2 of 36
 

41 U.S.C. § 507(a)?

Aclaim may be partly
priority and partly
nonpriority. For example,
in some categories, the
law limits the amount
entitled to priority.

a

12. Is all or part of the claim 4 No
entitled to priority under

(I Yes. Chack one:

CJ Domestic support obligations (including alimony and child support) under
14 U.S.C. § 507(a}(1){A} or (a)(1}(B). §

O Up to $3,025" of deposits toward purchase, lease, or rental! of property or services for
personal, family, or household use. 11 U.S.C. § 507(a)(7).

Q Wages, salaries, or commissions (up to $13,650*) earned within 180 days before the
bankruptcy petition is filed or the debtor's business ends, whichever is earlier,
11 U.S.C. § 507(a)(4).

(J Taxes or penaities owed ta governmental units. 11 U.S.C. § 507(a)(8). $
©) Contributions to an employee benefit plan. 11 U.S.C. § 507(a)(5). §
C] Other. Specify subsection of 11 U.S.C. § 507(a)(__) that applies. $

* Amounis are subject to adjustment on 4/01/22 and every 3 years after that for cases begun on or after the date of adjustment.

 

Sign Below

Amount entitled to priority

 

The person completing
this proof of claim must
sign and date It.

FRBP 9014(b).

If you file this claim
electronically, FRBP

| 5005(a)(2) authorizes courts
to establish local rules
specifying what a signature
is,

A person whe files a
fraudulent claim could be
fined up to $500,000,
imprisoned for up to 5
years, or both.

18 U.S.C. §§ 152, 157, and
3671.

Official Form 410

Check the appropriate box:

ey | am the creditor.

CJ J am the creditor's attorney or authorized agent,

C} | am the trustee, or the debtor, or their authorized agent. Bankrupicy Rule 3004.
CJ | ama guarantor, surety, endorser, or other codebtor. Bankruptcy Rule 3005.

l understand that an authorized signature on this Proof of Claim serves as an acknowledgment that when calculating the

amount of the claim, the creditor gave the debtor credit for any payments received toward the debt.

| have examined the information in this Proof of Claim and have a reasonable belief that the information is true
and correct.

| declare under penalty of perjury that the foregoing is true and correct.

Executed ondate 03/11/2020

MM 7 OO 7 YYYY

Oecd Bes O Dereon
Signature

Print the name of the person who is completing and signing this clalm:

 

Name Judith O&Donohoe
First name Middle name Last name
Tite Partner

 

 

Company Elwood, O'Donohoe, Braun & White, LLP
Identify the corporate servicer as the company If the authorized agent is a servicer.

116 N. Main St., PO Box 307

 

 

 

Address
Number Street
Charles City IA 50616-0307
Clty State ZIP Cade
Contactphone 641-228-8054 Emit  charlescity@elwoodlawfirn.con
Proof of Claim page 3

Case 6:20-cv-02041-CJW-KEM Document 12-24 Filed 07/07/20 Page 3 of 36
Exhibc+ ht

Elwood, O'Donohoe, Braun & White, LLP

116 North Main Street
PO Box 307
Charles City, |A 50616-0307
office@elwoodlawfirm.com

Invoice submitted to:
McQuillen Place

March 11, 2020
In Reference To: Bankruptcy

Professional Services

4/25/2019 - JOD Conference with CRB & T and Larry Eide and assistant
attorney general re: possibility of bankruptcy and follow-up
with mediator.

4/26/2019 - JOD Conference with Alan Wiegel; research; trip to Mason City and
back; conference with Charles Thomson re: status.

For professional services rendered

Case 6:20-cv-02041-CJW-KEM Document 12-24 Filed 07/07/20 Page 4 of 36

Hrs/Rate Tax#

1.00
175.00fhr

2,50
175.00/hr

3.50

Amount

175.00

437.50

$612.50
Ey htbit B

Elwood, O'Donohoe, Braun & White, LLP
116 North Main Street
PO Box 307
Charles City, IA 50616-0307

Invoice submitted to: office@elwoodlawfirm.com

McQuillen Place

c/o Charles Thomson
1110 North Grand Avenue
Suite 300

Charles City, IA 50616

July 03, 2018
ln Reference To: Corporation

Invoice # 40909

Professional Services

Hours Amount

6/8/2018 JOD Conference with Eide and Schmall. 0.75 131.25
6/11/2018 JOD Conference with Bob and two emails to Charlie. 0.50 87.50
6/13/2018 JOD Conference with Charlie; contact potential mediators; 0.50 87.50

email to counsel and Charlie.
6/21/2018 JOD Correspondence and calls to opposing attorney re: 0.50 87.50
meeting.
6/30/2018 JOD Start mediation statement. 0.25 43.75
For professional services rendered 2.50 $437.50
Balance due $437.50

If you have not made payment arrangements with our office, please call Cathie at (641) 228-8054.

All accounts carrying a balance that are not receiving monthly payments shall begin to accrue a
finance charge of 1 1/2% per month after 60 days. \

Case 6:20-cv-02041-CJW-KEM Document 12-24 Filed 07/07/20 Page 5 of 36
McQuillen Place Page 2
We accept credit card payments. Please call the office to provide your credit information. Credit
card payments may take up to 15 days to process.

If you have not made payment arrangements with our office, please call Cathie at (641) 228-8054.

Current 30 Days 60 Days 90 Days 120 Days
411.50 26.00 0.00 0.00 0.00

Case 6:20-cv-02041-CJW-KEM Document 12-24 Filed 07/07/20 Page 6 of 36
Elwood, O'Donchoe, Braun & White, LLP
116 North Main Street
PO Box 307
Charles City, IA 50616-0307

Invoice submitted to: office@elwoodlawfirm.com

McQuillen Place

c/o Charles Thomson
1110 North Grand Avenue
Suite 300

Charles City, IA 50616

July 03, 2018
In Reference To: Corporation

Invoice # 40994

Amount

Previous balance $437.50

7/3/2018 Payment - thank you. Check No. T-4667 ($137.50)
Total payments and adjustments ($137.50)

Balance due $300.00

All accounts carrying a balance that are not receiving monthly payments shall begin to accrue a
finance charge of 1 1/2% per month after 60 days.

We accept credit card payments. Please call the office to provide your credit information. Credit
card payments may take up to 15 days to process.

If you have not made payment arrangements with our office, please call Cathie at (641) 228-8054.

Case 6:20-cv-02041-CJW-KEM Document 12-24 Filed 07/07/20 Page 7 of 36
Elwood, O'Donohoe, Braun & White, LLP

116 North Main Street
PO Box 307
Charles City, [A 50616-0307

Invoice submitted to: office@elwoodlawfirm.com

McQuillen Place

c/o Charles Thomson
1110 North Grand Avenue
Suite 300

Charles City, IA 50616

August 01, 2018
In Reference To: Corporation

invoice # 41122

Professional Services

7/2/2018 JOD Work on mediation statement.

on

Hours Amount

7/3/2018 JOD Add a couple of items to mediation statement.

7/6/2018 JOD Attendance at mediation.
For professional services rendered

Additional Charges :

3.00 525.00
0.50 87.50
5.00 875.00

7/17/2018 Check #25315 to lowa Title & Realty Co. for lien searches.

Total costs

Total amount of this bill
Previous balance
7/20/2018 Payment - thank you. Check No. 8291

Total payments and adjustments

Case 6:20-cv-02041-CJW-KEM Document 12-24

Filed 07/07/20

8.50 $1,487.50

600.00
$600.00

$2,087.50
$300.00
($600.00)
($600.00)

Page 8 of 36
McQuillen Place Page 2

____Amount

Balance due $1,787.50

All accounts carrying a balance that are not receiving monthly payments shail begin to accrue a
finance charge of 1 1/2% per month after 60 days.

We accept credit card payments. Piease call the office to provide your credit information. Credit
card payments may take up to 15 days to process.

If you have not made payment arrangements with our office, please call Cathie at (641) 228-8054.

Case 6:20-cv-02041-CJW-KEM Document 12-24 Filed 07/07/20 Page 9 of 36
Elwood, O'Donohoe, Braun & White, LLP
116 North Main Street

PO Box 307
Charles City, [A 50616-0307
Invoice submitted to: office@elwoodlawfirm.com

McQuillen Place

c/o Charles Thomson
1110 North Grand Avenue
Suite 300

Charles City, IA 50616

September 07, 2018
In Reference To: Corporation

Invoice # 41358

____ Amount

Previous balance $1,787.50

Balance due $1,787.50

All accounts carrying a balance that are not receiving monthly payments shall begin to accrue a
finance charge of 1 1/2% per month after 60 days.

We accept credit card payments. Please call the office to provide your credit information. Credit
card payments may take up to 15 days to process.

If you have not made payment arrangements with our office, please call Cathie at (641) 228-8054.

Case 6:20-cv-02041-CJW-KEM Document 12-24 Filed 07/07/20 Page 10 of 36
Elwood, O'Donohoe, Braun & White, LLP
116 North Main Street
PO Box 307
Charles City, IA 50616-0307

Invoice submitted to: office@elwoodlawfirm.com

McQuillen Place

c/o Charles Thomson
1110 North Grand Avenue
Suite 300

Charles City, [A 50616

October 03, 2018
In Reference To: Corporation

Invoice # 41580

Professional Services

Hours Amount

9/10/2018 JOD Conference with Charlie; draft answers and 3.00 525.00
counterclaim; draft application to amend and
counterclaim for Amelia Trust and 3rd party petition

for clients.
For professional services rendered 3.00 $525.00
Previous balance $1,787.50
Balance due $2,312.50

If you have not made payment arrangements with our office, please call Cathie at (641) 228-8054.

All accounts carrying a balance that are not receiving monthly payments shall begin to accrue a
finance charge of 1 1/2% per month after 60 days.

Case 6:20-cv-02041-CJW-KEM Document 12-24 Filed 07/07/20 Page 11 of 36
McQuillen Piace Page 2
We accept credit card payments. Please call the office to provide your credit information. Credit
card payments may take up to 15 days to process.

If you have not made payment arrangements with our office, please call Cathie at (641) 228-8054,

Current 60 Days 90 Days 120 Days 150 Days 180 Days 2101
525.00 1,787.50 0.00 0.00 0.00 0.00

Case 6:20-cv-02041-CJW-KEM Document 12-24 Filed 07/07/20 Page 12 of 36
Elwood, O'Donohoe, Braun & White, LLP
116 North Main Street
PO Box 307
Charles City, IA 50616-0307

Invoice submitted to: office@elwoodlawfirm.com

McQuillen Place

c/o Charles Thomson
1110 North Grand Avenue
Suite 300

Charles City, IA 50616

October 31, 2018
In Reference To: Corporation

Invoice # 41810

Professional Services

Hours Amount

10/9/2018 JOD Review proposal and email Charlie. 0.25 43.75
10/16/2018 JOD Conference with client and attend mediation. 2.00 350.00
10/22/2018 JOD Finish research re: guarantee and letter to Charlie. 1.00 175.00
10/24/2018 JOD Review denial; research alternative to get a hearing 1.00 175.00

and dictate request.

11/2/2018 JOD Review press release and conference with Charlie. 0.50 87.50

For professional services rendered 4.75 $831.25

Additional Charges: |

10/9/2018 Postage for mailing of counterclaim. 1.84
10/30/2018 Check #25414 to Polk County Sheriff's Office for McQullen Place. 80.00
Total costs $81.84

Total amount of this bill $913.09

Previous balance $2,312.50

Case 6:20-cv-02041-CJW-KEM Document 12-24 Filed 07/07/20 Page 13 of 36
McQuilien Place Page 2

Amount

Balance due $3,225.59

All accounts carrying a balance that are not receiving monthly payments shall begin to accrue a
finance charge of 1 1/2% per month after 60 days.

We accept credit card payments. Please call the office to provide your credit information. Credit
card payments may take up to 15 days to process.

If you have not made payment arrangements with our office, please call Cathie at (641) 228-8054.

Current 60 Days 90 Days 120 Days 150 Days 180 Days 2100
1,438.09 0.00 1,787.50 0.00 0.00 0.00 |

Case 6:20-cv-02041-CJW-KEM Document 12-24 Filed 07/07/20 Page 14 of 36
Elwood, O'Donohoe, Braun & White, LLP
116 North Main Street

PO Box 307
Charles City, IA 50616-0307

Invoice submitted to: office@elwoodlawfirm.com

McQuillen Place

c/o Charles Thomson
1110 North Grand Avenue
Suite 300

Charles City, IA 50616

December 3, 2018
In Reference To: Corporation

Invoice # 42016

Professional Services

Hours

11/8/2018 JOD Review and edit discovery questions and production 1.50
requests.

11/19/2018 JOD Finalize discovery. 0.50

For professional services rendered 2.00

Additional Charges :
11/16/2018 Credit card charge for filing fee to lowa Judicial Branch.

11/21/2018 Check #25432 to Polk County Sheriff's Office for service of documents
in McQuillen Place vs. lowa Economic Development

Total costs

Total amount of this bill
Previous balance

11/13/2018 Payment - thank you - Refund from Polk County Sheriff. Check No.
68482

Total payments and adjustments

Amount

262.50

87.50

$350.00

185.00
80.00

$265.00

$615.00
$3,225.59
($48.91)

($48.91)

Case 6:20-cv-02041-CJW-KEM Document 12-24 Filed 07/07/20 Page 15 of 36
McQuillen Place Page 2

Amount

Balance due $3,791.68

All accounts carrying a balance that are not receiving monthly payments shall begin to accrue a
finance charge of 1 1/2% per month after 60 days.

We accept credit card payments. Please call the office to provide your credit information. Credit
card payments may take up to 15 days to process.

If you have not made payment arrangements with our office, please call Cathie at (641) 228-8054

Current 60 Days 90 Days 120 Days 150 Days 180 Days 210
1,528.09 525.00 0.00 1,738.59 0.00 0.00

Case 6:20-cv-02041-CJW-KEM Document 12-24 Filed 07/07/20 Page 16 of 36
Elwood, O'Donohoe, Braun & White, LLP

116 North Main Street
PO Box 307
Charles City, IA 50616-0307
Invoice submitted to: office@elwoodlawfirm.com
McQuillen Place
c/o Charles Thomson
1110 North Grand Avenue
Suite 300
Charles City, IA 50616
January 2, 2019
In Reference To: Corporation
Invoice # 42244
Amount
Previous balance $3,791.68
12/12/2018 Payment - thank you. Check No. 69056 ($47.82)
Total payments and adjustments ($47.82)
Balance due $3,743.86

All accounts carrying a balance that are not receiving monthly payments shall begin to accrue a
finance charge of 1 1/2% per month after 60 days.

We accept credit card payments. Please call the office to provide your credit information. Credit
card payments may take up to 15 days to process.

If you have not made payment arrangements with our office, please call Cathie at (641) 228-8054.

Current 60 Days 90 Days 120 Days 150 Days 180 Days 210D
615.00 913.09 525.00 0.00 1,690.77 0.00 (

Case 6:20-cv-02041-CJW-KEM Document 12-24 Filed 07/07/20 Page 17 of 36
Elwood, O'Donohoe, Braun & White, LLP

116 North Main Street
PO Box 307
Charles City, IA 50616-0307

Invoice submitted to: office@elwoodlawfirm.com

McQuillen Place

c/o Charles Thomson
1110 North Grand Avenue
Suite 300

Charles City, IA 50616

February 5, 2019
In Reference To: Corporation

Invoice # 42468

Professional Services

11/16/2018 JOD Conference with IDEA attorney and dictate
for judicial review and affidavit.
11/19/2018 JOD Do amendment to old affirmative defense.

11/21/2018 JOD

 

petitions

Conference with Charles; look over petition; look up

time limits; letter to Charlie and dictate answer.

12/11/2018 JOD

prior to filing.

12/14/2018 JOD
it,

1/7/2019 JOD Research and reply to motion to dismiss.

Do motion to file 3rd party petition and review petition

Do motion to continue and talk with Larry Eide about

1/9/2019 JOD Conference with client and with Larry Eide re:

meeting.
1/15/2019 JOD Meeting at First Security Bank.

For professional services rendered
Additional Charges :

11/20/2018 Postage for mailing of petitions to IDEA
1/29/2019 Postage for mailing 3rd party petition.

Total costs

Case 6:20-cv-02041-CJW-KEM Document 12-24

Hours Amount
2.00 350.00
0.50 87.50
1.00 175.00
0.50 87.50
0.50 87.50
1.00 175.00
1.00 175.00
1.50 262.50

Filed 07/07/20

8.00 $1,400.00

1.63
2.47

$4.10

Page 18 of 36
McQuillen Place Page 2

Amount

 

Total amount of this bill $1,404.10

Previous balance $3,743.86

Balance due $5,147.96

All accounts carrying a balance that are not receiving monthly payments shall begin to accrue a
finance charge of 1 1/2% per month after 60 days.

We accept credit card payments, Please call the office to provide your credit information. Credit
card payments may take up to 15 days to process.

If you have not made payment arrangements with our office, please call Cathie at (641) 228-8054.

Current 60 Days 90 Days 120 Days 150 Days 180 Days 2100
1,404.10 615.00 913.09 525.00 0.00 1,690.77 (

Case 6:20-cv-02041-CJW-KEM Document 12-24 Filed 07/07/20 Page 19 of 36
Elwood, O'Donohoe, Braun & White, LLP
116 North Main Street

PO Box 307
Charles City, IA 50616-0307

Invoice submitted to: office@elwoodlawfirm.com

McQuillen Place
c/o Charles Thomson
1110 North Grand Avenue

Suite 300
Charles City, IA 50616

March 5, 2019
In Reference To: Corporation

Invoice # 42693

Professional Services

Hours Amount

2/14/2019 JOD Do application to shorten time to answer new 0.50 87.50
discovery questions.

2/20/2019 JOD Letter to Charlie; call to Randy Nielsen re: most 0.75 131.25
recent discovery questions and email to judge re:
agreement.

2/26/2019 JOD Conference with Charlie; letter re: my analysis of 1.00 175.00

receivership issues; resview discovery and letters to
Randy Nielsen.

2/27/2019 JOD File application for continuance and review emails re: 0.50 87.50
settlement of issues form Randy.

For professional services rendered 2.75 $481.25

Previous balance $5,147.96

Balance due $5,629.21

All accounts carrying a balance that are not receiving monthly payments shall begin to accrue a
finance charge of 1 1/2% per month after 60 days.

Case 6:20-cv-02041-CJW-KEM Document 12-24 Filed 07/07/20 Page 20 of 36
McQuillen Place Page 2
We accept credit card payments. Please call the office to provide your credit information. Credit
card payments may take up to 15 days to process.

If you have not made payment arrangements with our office, please call Cathie at (641) 228-8054.

Current 60 Days 90 Days 120 Days 150 Days 180 Days 2101
1,885.35 0.00 615.00 913.09 525.00 0.00 1,69

Case 6:20-cv-02041-CJW-KEM Document 12-24 Filed 07/07/20 Page 21 of 36
Elwood, O'Donohoe, Braun & White, LLP

Invoice submitted to:

McQuillen Place

c/o Charles Thomson
1110 North Grand Avenue
Suite 300

Charles City, IA 50616

April 3, 2019
In Reference To:
Invoice # 42936

Corporation

Professional Services

3/4/2019 JOD
JOD

3/8/2019 JOD
letter to Randy.

3/13/2019 JOD

116 North Main Street
PO Box 307
Charles City, IA 50616-0307
office@elwoodlawfirm.com

Review and analyze answer of CRB & T
Start through discovery items identified by Charlie.
Review discovery responses from FSB&T and draft

Review petition re: trust farm; research slander of

 

title; conference with Charlie and letter to Charlie.

3/14/2019 JOD
3/18/2019 JOD

Review and revise letter.
Two conferences with Eide and letter; conference

with Charlie re: offer.

3/19/2019 JOD
3/28/2019 JOD

Review trust farm lawsuit.
Participate in conference call and talk to Charlies.

For professional services rendered

Additional Charges :

3/13/2019 Postage for mailing letters to authorities.

Total costs

Total amount of this bill

Previous balance

Case 6:20-cv-02041-CJW-KEM Document 12-24

Hours Amount
1.00 175.00
1.00 175.00
3.50 612.50
1.25 218.75
0.50 87.50
0.50 87.50
0.25 43.75
1.00 175.00
9.00 $1,575.00

1.30
$1.30
$1,576.30
$5,629.21

Filed 07/07/20 Page 22 of 36
McQuillen Place Page 2

Amount

Balance due $7,205.51

All accounts carrying a balance that are not receiving monthly payments shall begin to accrue a
finance charge of 1 1/2% per month after 60 days.

We accept credit card payments. Please call the office to provide your credit information. Credit
card payments may take up to 15 days to process.

If you have not made payment arrangements with our office, please call Cathie at (641) 228-8054.

Current 60 Days 90 Days 120 Days 150 Days 180 Days 2101
3,461.65 0.00 0.00 615.00 913.09 525.00 1,69

Case 6:20-cv-02041-CJW-KEM Document 12-24 Filed 07/07/20 Page 23 of 36
Elwood, O'Donohoe, Braun & White, LLP
116 North Main Street
PO Box 307
Charles City, [A 50616-0307

Invoice submitted to: office@elwoodlawfirm.com

McQuillen Place

c/o Charles Thomson
1110 North Grand Avenue
Suite 300

Charles City, IA 50616

April 30, 2019
In Reference To: Corporation

invoice # 43160

Professional Services

Hours Amount

4/17/2019 JOD Various communications with Charlie, Laura from 0.75 131.25
CLB&T for Ron Fiscus re: subpoena and
communication with Randy Nielsen re: discovery

issues.
4/18/2019 JOD Letter to Ron clarifying my position. 0.25 43.75
4/23/2019 JOD Review proposed discovery responses; apply for 0.50 87.50

continuance of time to object to and answer
discovery letter re: experts.

4/25/2019 JOD Finish resistance to application for receiver. 0.50 87.50
JOD Prepare and file resistance to receiver. 0.50 87.50
For professional services rendered 2.50 $437.50
Previous balance $7,205.51
Balance due $7,643.01

 

All accounts carrying a balance that are not receiving monthly payments shall begin to accrue a
finance charge of 1 1/2% per month after 60 days.

Case 6:20-cv-02041-CJW-KEM Document 12-24 Filed 07/07/20 Page 24 of 36
McQuillen Place Page 2

We accept credit card payments. Please call the office to provide your credit information. Credit
card payments may take up to 15 days to process.

If you have not made payment arrangements with our office, please call Cathie at (641) 228-8054.

Current 60 Days 90 Days 120 Days 150 Days 180 Days 210 |
2,495.05 1,404.10 0.00 615.00 0.00 1,438.09 1,65

wl

Case 6:20-cv-02041-CJW-KEM Document 12-24 Filed 07/07/20 Page 25 of 36
Elwood, O'Donohoe, Braun & White, LLP
116 North Main Street
PO Box 307
Charles City, IA 50616-0307

Invoice submitted to: office@elwoodlawfirm.com

McQuillen Place

c/o Charles Thomson
1110 North Grand Avenue
Suite 300

Charles City, IA 50616

June 3, 2019
In Reference To: Carporation

Invoice # 43375

Professional Services

Hours Amount

5/9/2019 JOD Letter re: deposition and to Ron Fiscus re: subpoena. 0.50 87.50
5/31/2019 JOD Email to Judge re: status of the stay. 0.25 43.75
For professional services rendered 0.75 $131.25

Previous balance $7,643.01

Balance due $7,774.26

All accounts carrying a balance that are not receiving monthly payments shall begin to accrue a
finance charge of 1 1/2% per month after 60 days.

We accept credit card payments. Please call the office to provide your credit information. Credit
card payments may take up to 15 days to process.

If you have not made payment arrangements with our office, please call Cathie at (641) 228-8054.

Case 6:20-cv-02041-CJW-KEM Document 12-24 Filed 07/07/20 Page 26 of 36
McQuillen Place Page 2

Current 60 Days 90 Days 120 Days 150 Days 180 Days 210 |
568.75 1,576.30 1,885.35 0.00 0.00 615.00 3,12

Case 6:20-cv-02041-CJW-KEM Document 12-24 Filed 07/07/20 Page 27 of 36
Elwood, O'Donohoe, Braun & White, LLP
116 North Main Street
PO Box 307
Charles City, IA 50616-0307

Invoice submitted to: office@elwoodlawfirm.com

McQuillen Place

c/o Charles Thomson
1110 North Grand Avenue
Suite 300

Charles City, IA 50616

July 10,2019
In Reference To: Corporation

Invoice # 43603
Amount

Previous balance $7,774.26

Balance due $7,774.26

All accounts carrying a balance that are not receiving monthly payments shall begin to accrue a
finance charge of 1 1/2% per month after 60 days.

We accept credit card payments. Please call the office to provide your credit information. Credit
card payments may take up to 15 days to process.

If you have not made payment arrangements with our office, please call Cathie at (641) 228-8054.

Current 60 Days 90 Days 120 Days 150 Days 180 Days 2100

4

131.25 437.50 1,576.30 481.25 1,404.10 0.00 3,742

Case 6:20-cv-02041-CJW-KEM Document 12-24 Filed 07/07/20 Page 28 of 36
Elwood, O'Donohoe, Braun & White, LLP
116 North Main Street
PO Box 307
Charles City, IA 50616-0307

Invoice submitted to: office@elwoodlawfirm.com

McQuillen Place

c/o Charles Thomson
1110 North Grand Avenue
Suite 300

Charles City, IA 50616

August 8, 2019
In Reference To: Corporation

Invoice # 43803

Amount
Previous balance $7,774.26
Balance due $7,774.26

 

All accounts carrying a balance that are not receiving monthly payments shail begin to accrue a
finance charge of 1 1/2% per month after 60 days.

We accept credit card payments. Please call the office to provide your credit information. Credit
card payments may take up to 15 days to process.

If you have not made payment arrangements with our office, please call Cathie at (641) 228-8054.

Current 60 Days 90 Days 120 Days 150 Days 180 Days 210C
0.00 131.25 437.50 1,576.30 481.25 1,404.10 3,745

Case 6:20-cv-02041-CJW-KEM Document 12-24 Filed 07/07/20 Page 29 of 36
Elwood, O'Donohoe, Braun & White, LLP
116 North Main Street

PO Box 307
Charles City, [A 50616-0307
Invoice submitted to: office@elwoodlawfirm.com

McQuillen Place

c/o Charles Thomson
1110 North Grand Avenue
Suite 300

Charles City, IA 50616

September 3, 2019
In Reference To: Corporation

Invoice # 44038
Amount

Previous balance $7,774.26

Balance due $7,774.26

All accounts carrying a balance that are not receiving monthly payments shall begin to accrue a
finance charge of 1 1/2% per month after 60 days.

We accept credit card payments. Please call the office to provide your credit information. Credit
card payments may take up to 15 days to process.
if you have not made payment arrangements with our office, please call Cathie at (641) 228-8054.

Current 60 Days 90 Days 120 Days 150 Days 180 Days 210C
0.00 0.00 131.25 437.50 1,576.30 481.25 5,14;

 

Case 6:20-cv-02041-CJW-KEM Document 12-24 Filed 07/07/20 Page 30 of 36
Elwood, O'Donohoe, Braun & White, LLP
116 North Main Street
PO Box 307
Charles City, IA 50616-0307

Invoice submitted to: office@elwoodlawfirm.com

McQuillen Place

c/o Charles Thomson
1110 North Grand Avenue
Suite 300

Charles City, IA 50616

October 15, 2019
In Reference To: Corporation

Invoice # 44283

Amount
Previous balance $7,774.26
Balance due $7,774.26

All accounts carrying a balance that are not receiving monthly payments shall begin to accrue a
finance charge of 1 1/2% per month after 60 days.

We accept credit card payments. Please call the office to provide your credit information. Credit
card payments may take up to 15 days to process.

If you have not made payment arrangements with our office, please call Cathie at (641) 228-8054.

Current 60 Days 90 Days 120 Days 150 Days 180 Days 210C
0.00 0.00 0.00 131.25 437.50 1,576.30 5,62§

Case 6:20-cv-02041-CJW-KEM Document 12-24 Filed 07/07/20 Page 31 of 36
Elwood, O'Donohoe, Braun & White, LLP
116 North Main Street

PO Box 307
Charles City, IA 50616-0307

Invoice submitted to: office@elwoodlawfirm.com

McQuillen Place

c/o Charles Thomson
1110 North Grand Avenue
Suite 300

Charles City, IA 50616

November 19, 2019
In Reference To: Corporation

Invoice # 44486

Amount
Previous balance $7,774.26
Balance due $7,774.26

All accounts carrying a balance that are not receiving monthly payments shall begin to accrue a
finance charge of 1 1/2% per month after 60 days.

We accept credit card payments. Please call the office to provide your credit information. Credit
card payments may take up to 15 days to process.

If you have not made payment arrangements with our office, please call Cathie at (641) 228-8054.

Current 30 Days 60 Days 90 Days
0.00 0.00 0.00 7,774.26

Case 6:20-cv-02041-CJW-KEM Document 12-24 Filed 07/07/20 Page 32 of 36
Elwood, O'Donohoe, Braun & White, LLP
116 North Main Street
PO Box 307
Charles City, IA 50616-0307

Invoice submitted to: office@elwoodlawfirm.com

McQuillen Place

c/o Charles Thomson
1110 North Grand Avenue
Suite 300

Charles City, IA 50616

December 17, 2019
In Reference To: Corporation

Invoice # 44731

Amount
Previous balance $7,774.26
Balance due $7,774.26

Ail accounts carrying a balance that are not receiving monthly payments shall begin to accrue a
finance charge of 1 1/2% per month after 60 days.

We accept credit card payments. Please call the office to provide your credit information. Credit
card payments may take up to 15 days to process.

If you have not made payment arrangements with our office, please call Cathie at (641) 228-8054.

Current 30 Days 60 Days 90 Days
0.00 0.00 0.00 7,774.26

Case 6:20-cv-02041-CJW-KEM Document 12-24 Filed 07/07/20 Page 33 of 36
Elwood, O'Donohoe, Braun & White, LLP
116 North Main Street
PO Box 307
Charles City, IA 50616-0307

Invoice submitted to: office@elwoodlawtfirm.com

McQuillen Place

c/o Charles Thomson
1110 North Grand Avenue
Suite 300

Charles City, IA 50616

January 1, 2020
In Reference To: Corporation

invoice # 44964

Amount
Previous balance $7,774.26
Balance due $7,774.26

All accounts carrying a balance that are not receiving monthly payments shall begin to accrue a
finance charge of 1 1/2% per month after 60 days.

We accept credit card payments. Please call the office to provide your credit information. Credit
card payments may take up to 15 days to process.

If you have not made payment arrangements with our office, please call Cathie at (641) 228-8054.

Current 30 Days 60 Days 90 Days
0.00 0.00 0.00 7,774.26

Case 6:20-cv-02041-CJW-KEM Document 12-24 Filed 07/07/20 Page 34 of 36
Elwood, O'Donchoe, Braun & White, LLP

116 North Main Street
PO Box 307

Charles City, LA 50616-0307
office@elwoodlawfirm.com

Invoice submitted to:

McQuillen Place

c/o Charles Thomson
1110 North Grand Avenue
Suite 300

Charles City, IA 50616

February 4, 2020
In Reference To: Corporation

Invoice # 45185

Professional Services

1/7/2020 JOD Conference with Vernon and review letter from him;

send letter to Charley.
For professional services rendered

Previous balance

Balance due

Hours Amount

0.25 43.75

0.25 $43.75

$7,774.26

$7,818.01

 

All accounts carrying a balance that are not receiving monthly payments shall begin to accrue a

finance charge of 1 1/2% per month after 60 days.

We accept credit card payments. Please call the office to provide your credit information. Credit.

card payments may take up to 15 days to process.

If you have not made payment arrangements with our office, please call Cathie at (641) 228-8054.

Case 6:20-cv-02041-CJW-KEM Document 12-24 Filed 07/07/20 Page 35 of 36
McQuillen Place Page 2

Current 30 Days 60 Days 90 Days
43.75 0.00 0.00 7,774.26

Case 6:20-cv-02041-CJW-KEM Document 12-24 Filed 07/07/20 Page 36 of 36
